******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         STATE OF CONNECTICUT v. JACK
               SEVERO BARDALES
                   (AC 36371)
             DiPentima, C. J., and Mullins and Bear, Js.
     Argued December 1, 2015—officially released April 19, 2016

(Appeal from Superior Court, judicial district of New
               Britain, Alander, J.)
  David K. Jaffe, with whom, on the brief, was Cody
N. Guarnieri, for the appellant (defendant).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were Brian Preleski, state’s
attorney, and Brett J. Salafia, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   BEAR, J. The defendant, Jack Severo Bardales,
appeals from the judgments of conviction, rendered
after a jury trial on three consolidated dockets, of three
counts of possession of narcotics with intent to sell in
violation of General Statutes § 21a-278 (b); two counts
of possession of marijuana with intent to sell in violation
of § 21a-278 (b); one count of possession of narcotics
in violation of General Statutes § 21a-279 (a); and one
count of criminal possession of a firearm in violation
of General Statutes § 53a-217 (a) (1). The defendant
claims on appeal that the trial court (1) erred by denying
his motion to suppress his statement, which he alleges
was obtained in violation of his constitutional rights
under Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S.
Ct. 1602, 16 L. Ed. 2d 694 (1966), and the cocaine
retrieved from his car, which he alleges is fruit of the
poisonous tree; (2) abused its discretion by admitting
evidence of the defendant’s prior uncharged miscon-
duct; and (3) erred by denying his motion to suppress
evidence seized during a search of the defendant’s resi-
dence at 90 Pinebrook Terrace in Bristol (Bristol resi-
dence) that he alleges violated his constitutional rights
under the fourth and fourteenth amendments. We affirm
the judgments of the trial court.
   The following facts were found by the court in its
memorandum of decision on the defendant’s motion to
suppress. After investigating the defendant’s narcotics
distribution activities, the Statewide Narcotics Task
Force (task force), which is a coalition of state and
local police officers assigned to investigate violations
of state narcotics laws, took a statement from a credible
confidential informant who told a task force member
that the defendant used a stash house other than his
own residence to store illegal firearms for sale. The
same informant also told the task force that he had
observed three firearms in the defendant’s possession
at the defendant’s New Britain residence. Relying on
these statements, the task force obtained two warrants
on March 29, 2011. The first warrant authorized the
police to conduct a search of the defendant’s residence
at 233 Country Club Road in New Britain (New Britain
residence). The second warrant authorized the police
to search the defendant’s person.
  The police executed these warrants on April 5, 2011.
At approximately 3 p.m., officers searched the New
Britain residence. On arrival, they discovered William
Cote living at the residence and immediately detained
him. He sat in the house under guard while it was
searched, and after the search, he was arrested because
he admitted to possessing cocaine located among his
personal effects. Cote remained in police custody
throughout the New Britain search and until the early
morning hours of the following day. During the New
Britain search, the police seized a pistol, ammunition,
$25,000 in cash, five ounces of cocaine, and various
drug processing and packaging materials.
  After the completion of the New Britain search, at
approximately 8 p.m., on April 5, 2011, the police
observed the defendant leaving his Bristol residence in
his car. They stopped him to execute the search warrant
for his person. The defendant exited his car when
instructed to do so by the police. Sergeant Thomas
Bennett, a task force supervisor, approached the defen-
dant and explained that he had a warrant to search the
defendant’s person. Bennett then asked the defendant
whether there was anything in the car that he needed
to be concerned about. The defendant answered that
there was cocaine in the pocket of the car door. Bennett
discovered cocaine in this location. The police arrested
the defendant. It was the defendant’s statement and the
evidence to which it led that gave rise to the defendant’s
conviction of one count of possession of narcotics.
  After the police finished searching the New Britain
residence, they prepared an application for a warrant
to search the Bristol residence because Cote, who was
in their custody following his arrest during the New
Britain search, informed the police that he had seen a
gun and cocaine in the defendant’s possession at the
Bristol residence. This information both motivated and
provided the basis for the search warrant, and, despite
Cote’s statement that he had been inside the Bristol
residence, the only information about that premises
that was included in the warrant application was a
description of its exterior.
  After the police searched the defendant and his car,
they entered the Bristol residence and looked into each
room and closet to ensure that there was no one present
who might destroy evidence before the search warrant
could be signed and delivered to them. Finding no one
inside, the police remained in the Bristol residence
while they waited for the search warrant to arrive.
   The police, however, did not limit their pre-warrant
search activities to looking into rooms and closets.
Before the search warrant was obtained and executed,
the police conducted an additional search of the entire
Bristol residence to locate and photograph contraband.
The first time stamp on a photograph taken from inside
the Bristol residence indicates that the photograph was
taken at 8:41 p.m. Ciarra Ennis, a social worker from
the Department of Children and Families (department),
testified that she received a call at 9:12 p.m. indicating
that the defendant’s home had been searched and that
narcotics had been found. Although the police photo-
graphed items inside the residence before the search
warrant arrived, they did not seize or remove anything
from the residence until after they received the
signed warrant.
  The defendant ultimately was charged in a long form
information with three counts of possession with intent
to sell narcotics in violation of § 21a-278 (b); two counts
of possession of marijuana with intent to sell in violation
of § 21a-278 (b); one count of possession of narcotics
in violation of § 21a-279 (a); and one count of criminal
possession of a firearm in violation of § 53a-217 (a) (1).
The defendant was found guilty by the jury of each
count of the long form information and was sentenced
by the court to a total of nineteen years incarceration,
execution suspended after twelve years, with five years
of probation. This appeal followed.
                             I
   The defendant first claims that the trial court erred
in denying his motion to suppress his statement, made
in response to Bennett’s question that was asked prior
to the defendant receiving Miranda warnings, and in
not suppressing the cocaine that was discovered in his
automobile as a result of his response to the question.
The defendant argues that the court improperly applied
the public safety exception1 to questions asked of him
in violation of the requirement, articulated in Miranda
v. Arizona, supra, 384 U.S. 444, that in order for state-
ments made in response to custodial interrogation to
be admissible in a prosecution against the person who
made them, the prosecutor must demonstrate the use of
procedural safeguards sufficient to secure the privilege
against self-incrimination. We disagree.
  The following additional procedural history is rele-
vant. The defendant moved to suppress his answer to
Bennett’s question to him and the cocaine that the
police discovered in his car as a result of that answer.2
In his memorandum in support of his amended motion
to suppress, the defendant argued, inter alia, that his
answer to Bennett’s question was made during a custo-
dial interrogation without him previously being warned
about, and waiving, his rights under Miranda, and that
his statement and the evidence discovered as a result
should be suppressed.
   The court, on July 1 and 2, 2013, held a hearing on
the defendant’s motion to suppress. During the hearing,
Bennett testified about the circumstances surrounding
the search of the defendant’s person. In particular, Ben-
nett testified about the timing of the Miranda warnings
he gave the defendant and about the actual content of
the question he asked that led to the discovery of
cocaine. On direct examination by the prosecutor, Ben-
nett testified that he gave the defendant Miranda warn-
ings ‘‘[a]fter explaining the search warrant to him.’’
Bennett then testified that after advising the defendant
of his Miranda rights, he asked him whether ‘‘there
was anything in the truck that we need to be concerned
about.’’ Bennett testified that the defendant responded
that there was a small quantity of cocaine in the driver’s
side door pocket.
   During cross-examination by defense counsel, how-
ever, Bennett equivocated both about the timing of and
the content of his question to the defendant. Bennett
testified that he gave the defendant Miranda warnings
‘‘at some point,’’ and then, in response to questioning
by the court, Bennett further conceded that he was
‘‘not sure of the exact timing of it. It could have been
afterwards.’’ Bennett also responded ‘‘[y]es, sir,’’ when
defense counsel asked, ‘‘[a]nd then you asked him if
he had any contraband, correct,’’ and later testified that
he ‘‘asked [the defendant] if there was anything in the
car.’’ When pressed by defense counsel as to whether
the question was ‘‘designed to elicit perhaps an incrimi-
nating response,’’ Bennett answered, ‘‘[a]nd also officer
safety. If there’s a gun in the vehicle that we should
know about it. Yes, sir.’’
   The court found that the state had not met its burden
of proving that the police had advised the defendant of
his Miranda rights before asking him the question at
issue here. The court also found, however, that the
question Bennett had asked had been ‘‘whether there
was anything in the vehicle that he needed to be con-
cerned about.’’ The court reasoned that in the context
at issue, in which the police knew that they were con-
fronting an individual who had been accused of pos-
sessing and trafficking in firearms, the ‘‘primary thrust’’
of Bennett’s question, however facially imprecise it may
have been, ‘‘was to inquire as to the presence of any
firearms.’’ The court concluded that the public safety
exception to the requirement of prior Miranda warn-
ings, therefore was applicable. The court further con-
cluded that the fact that the question was broad enough
to elicit other information, and in fact did so, did not
alter the ‘‘primary nature’’ of the question as a public
safety inquiry, and thus did not undermine the excep-
tion’s application.
   On appeal, the defendant argues that the trial court
erred in finding that the question Bennett asked was
‘‘whether there was anything in the vehicle that he
needed to be concerned about,’’ and also in concluding
that the public safety exception applied under the cir-
cumstances. In response, the state argues that the
exception was applied properly, that there was factual
support in the record for the court’s finding as to the
content of Bennett’s question, and that any error was
harmless beyond a reasonable doubt. We conclude that
the court’s finding was not clearly erroneous, and we
further conclude that the court did not err in applying
the public safety exception.
    We begin with the relevant standard of review. ‘‘Our
standard of review of a trial court’s findings and conclu-
sions in connection with a motion to suppress is well
defined. A finding of fact will not be disturbed unless
it is clearly erroneous in view of the evidence and plead-
ings in the whole record . . . . [W]here the legal con-
clusions of the court are challenged, we must determine
whether they are legally and logically correct and
whether they find support in the facts set out in the
[trial court’s] decision . . . .’’ (Citations omitted; inter-
nal quotation marks omitted.) State v. Colvin, 241 Conn.
650, 656, 697 A.2d 1122 (1997).
   ‘‘[T]he prosecution may not use statements, whether
exculpatory or inculpatory, stemming from custodial
interrogation of the defendant unless it demonstrates
the use of procedural safeguards effective to secure the
privilege against self-incrimination.’’ Miranda v. Ari-
zona, supra, 384 U.S. 444. These procedural safeguards
are the advisement of Miranda rights and the waiver
thereof by the defendant. Id., 444–45. ‘‘When a suspect
is taken into custody, the Miranda warnings must be
given before any interrogation takes place. . . . The
primary purpose of the Miranda warnings is to ensure
that an accused is aware of the constitutional right to
remain silent before making statements to the police.
. . . Two threshold conditions must be satisfied in
order to invoke the warnings constitutionally required
by Miranda: (1) the defendant must have been in cus-
tody; and (2) the defendant must have been subjected
to police interrogation.’’ (Citations omitted; internal
quotation marks omitted.) State v. Betances, 265 Conn.
493, 500, 828 A.2d 1248 (2003).
   However, ‘‘concern for public safety must be para-
mount to adherence to the literal language of the pro-
phylactic rules enunciated in Miranda.’’ New York v.
Quarles, 467 U.S. 649, 653, 104 S. Ct. 2626, 81 L. Ed. 2d
550 (1984). The purpose of the public safety exception
is to ‘‘free [police officers] to follow their legitimate
instincts when confronting situations presenting a dan-
ger to the public safety.’’ Id., 659. To fall within the
public safety exception to Miranda, a question must
be ‘‘reasonably prompted by a concern for the public
safety.’’ Id., 656. Where the public safety exception
applies, a defendant’s statement, and the physical evi-
dence recovered as a result of that statement, may be
admitted into evidence at trial. See id., 657–60 and n.9.
   As the use of the word ‘‘reasonably’’ in the foregoing
test suggests, ‘‘the availability of [the public safety]
exception does not depend upon the motivation of the
individual officers involved. In a kaleidoscopic situation
such as the one confronting [the arresting officers in
Quarles], where spontaneity rather than adherence to
a police manual is necessarily the order of the day, the
application of the exception . . . should not be made
to depend on post hoc findings at a suppression hearing
concerning the subjective motivation of the arresting
officer. Undoubtedly most police officers, if placed in
[the arresting officer’s] position, would act out of a
host of different, instinctive, and largely unverifiable
motives—their own safety, the safety of others, and
perhaps as well the desire to obtain incriminating evi-
dence from the suspect.’’ (Emphasis omitted; footnote
omitted.) Id., 656. The volatility and urgency of emer-
gency situations are such that ‘‘a question need not
be posed as narrowly as possible, because [p]recision
crafting cannot be expected in the circumstances of a
tense and dangerous arrest. . . . Thus, a question that
plainly encompasses safety concerns, but is broad
enough to elicit other information, does not necessarily
prevent application of the public safety exception when
safety is at issue and context makes clear that the ques-
tion primarily involves safety.’’ (Citation omitted; inter-
nal quotation marks omitted.) United States v. Estrada,
430 F.3d 606, 612 (2d Cir. 2005), cert. denied sub nom.
DeJesus v. United States, 547 U.S. 1048, 126 S. Ct. 1637,
164 L. Ed. 2d 348 (2006).
   As a preliminary matter, we conclude that the court’s
factual finding that the question Bennett asked the
defendant was ‘‘whether there was anything in the vehi-
cle that he needed to be concerned about’’ was not
clearly erroneous in view of the evidence and pleadings
in the whole record. See State v. Smith, 149 Conn. App.
149, 155, 86 A.3d 524, cert. granted on other grounds,
311 Conn. 954, 97 A.3d 984 (2014). ‘‘A finding of fact is
clearly erroneous when there is no evidence to support
it . . . or when although there is evidence to support
it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has
been committed.’’ (Internal quotation marks omitted.)
State v. Sherrod, 157 Conn. App. 376, 382, 115 A.3d
1167, cert. denied, 318 Conn. 904, 122 A.3d 633 (2015).
   Although the defendant correctly points out that Ben-
nett’s testimony was not entirely consistent with regard
to whether his question was that found by the court or
whether instead it was whether the defendant had ‘‘any
contraband,’’ there is evidence in the record to support
the court’s finding because Bennett testified at least
twice during the suppression hearing that he asked the
question found by the court, or a very close approxima-
tion of it. During his cross-examination, however, Ben-
nett admitted to having asked the defendant whether
he had ‘‘any contraband.’’3 To the extent that Bennett’s
testimony was internally inconsistent, the court had to
resolve the inconsistency to make a factual finding. The
court’s finding did not lack support in the record, nor
are we left with the definite and firm conviction that a
mistake was committed. The court’s finding about the
content of Bennett’s question, therefore, was not
clearly erroneous.4
  We further conclude that the court’s determination
that the public safety exception applied was legally and
logically correct and finds support in the facts as set
forth in the court’s memorandum of decision denying
the defendant’s motion to suppress. See State v. Smith,
supra, 149 Conn. App. 155.
  The United States Court of Appeals for the Second
Circuit, as well as Connecticut courts, have applied the
public safety exception under circumstances similar to
those present in this case. In each case, the reviewing
court was careful to note the specific facts that gave
rise to a reasonable public safety concern.
   In United States v. Reyes, 353 F.3d 148, 153–54 (2d
Cir. 2003), the police were arresting a known narcotics
dealer following a drug transaction in a public place,
and a confidential informant had told them that the
defendant routinely carried a firearm while conducting
business. The police officers had not yet handcuffed
the defendant when they asked him whether he had
anything on his person that could harm them, and the
defendant responded that there were drugs in the car.
Id., 154. The court in Reyes considered the officers’
professed ‘‘knowledge and experience as [police offi-
cers] in concluding that [the defendant] could be car-
rying sharp objects or firearms.’’ Id. In sum, concluded
the court, the officers’ question to the defendant was
‘‘reasonably prompted by a concern for officer safety’’
and thus fell within the public safety exception. (Inter-
nal quotation marks omitted.) Id., 155.
   In United States v. Newton, 369 F.3d 659, 678 (2d
Cir.), cert. denied, 543 U.S. 947, 125 S. Ct. 371, 160 L.
Ed. 2d 262 (2004), the police arrived at the apartment
of the defendant’s mother after she called and informed
them that the defendant possessed a firearm in their
home and told them where it was. She also said that
the defendant had threatened to kill her and her hus-
band. Id. When the police arrived the following day,
she, her husband, and the defendant were present in
the apartment. Id. The court emphasized that the pres-
ence of other individuals, as well as the possibility that
the gun, the existence of which was known to the police,
had been moved from its previous location and was
present, posed a safety risk to all of the persons in the
apartment. Id. Accordingly, the court concluded that
the police officer’s question about whether the defen-
dant had any contraband fell within the public safety
exception.5 Id., 679.
  In United States v. Estrada, supra, 430 F.3d 612–13,
the court applied the public safety exception to an offi-
cer’s question about whether there were any guns in the
defendant’s apartment. In explaining why the exception
applied, the court noted that the defendant had a history
of violent felony convictions, from which the officers
reasonably could have inferred that he was capable
of violence; that another person was present in the
apartment, increasing the potential threat to police offi-
cers making the arrest; and finally, that the officers
had information from a confidential informant that the
defendant was storing drugs in the apartment as part
of a major narcotics trafficking operation, from which
they reasonably also could have inferred that he could
have possessed a weapon on the premises. Id., 613. ‘‘We
have often recognized that firearms are tools of the
drug trade that are commonly kept on the premises of
major narcotics dealers.’’ Id.
   In State v. Smith, supra, 149 Conn. App. 152, the
police were called to the scene of a brutal assault by
means of a baseball bat, and they were warned that the
perpetrator was armed with a firearm. They handcuffed
the defendant shortly after arriving. Id., 153. A large
crowd gathered. Id., 158. Without giving the defendant
a Miranda warning, the police asked him whether he
had any weapons. Id. He answered that he did not, and
the police frisked him and found none. Id. The police
then asked him whether he knew where the weapons
were, and he answered, ‘‘[w]hat weapons?’’ Id. The
police also asked the defendant what had happened that
evening, and the defendant responded with a narrative
inconsistent with the victim’s. Id. This court reasoned
that the brutality of the assault, the possibility of multi-
ple assailants, the large crowd that had gathered near
the scene, and the reports of as yet unsecured weapons
posed ‘‘an objective threat to public safety’’ to which
all of the officers’ questions were directed properly.
Id., 159.
   Similarly, in the present case, there was a factual
predicate for the court to find that when Bennett asked
the defendant whether there was anything in the car
that the officers needed to be concerned about, his
question was reasonably prompted by a concern for
the officers’ safety. See New York v. Quarles, supra,
467 U.S. 656. Like the officers in United States v.
Estrada, supra, 430 F.3d 613, the officers here reason-
ably could have been wary of the persistent connection
between drug operations and weapons. Pursuant to the
rationale for the public safety exception, Bennett was
free to draw upon his knowledge and experience as an
officer to conclude that under the circumstances, the
defendant might be carrying a weapon in his vehicle
that needed to be secured. Cf. United States v. Reyes,
supra, 353 F.3d 154.
   Furthermore, the police had specific information
from a consistently reliable confidential informant that
the defendant possessed at least three firearms and
that he routinely moved these weapons to avoid their
detection, as his status as a convicted felon made it
illegal for him to possess them. The police had used
this information to procure a warrant to search the New
Britain residence, and on executing that warrant, they
discovered a pistol and ammunition. This discovery
simultaneously corroborated the informant’s reported
observations and reasonably alerted the police to the
possibility that the defendant possessed, and perhaps
was transporting with him in his vehicle, at least two
more firearms.
  Finally, as in Estrada, Newton, and Smith, other indi-
viduals were present at the scene of the search of the
defendant’s person, and Bennett reasonably could have
deemed his and their safety to be at risk. Cf. United
States v. Estrada, supra, 430 F.3d 613; United States v.
Newton, supra, 369 F.3d 678; State v. Smith, supra, 149
Conn. App. 159.
   The defendant’s attempts to distinguish his own case
from Reyes and Smith are unavailing. The defendant
argues that his case is distinguishable from Reyes
because he ‘‘was not engaged in any apparent criminal
conduct when seized by police officers.’’ The defen-
dant’s premise is flawed; by the time the defendant was
stopped, officers already had searched the New Britain
residence and retrieved a wealth of incriminating evi-
dence, including drugs, drug preparation materials, a
firearm, and ammunition. All of these items implicated
the defendant in ongoing narcotics sales and illegal
possession of firearms. Simply because, unlike the
defendant in Reyes, the defendant here was not arrested
as he personally was preparing to complete a narcotics
transaction does not mean that he was not engaged in
illegal activities when stopped. See United States v.
Reyes, supra, 353 F.3d 150. Rather, the police had evi-
dence that the defendant was conducting a significant
drug sale operation. At the time they stopped and
searched him, it was reasonable for them to consider
the commonplace connection between drug sales and
firearms, the informant’s observations of the defendant
possessing and trafficking in weapons, and their own
discovery of a pistol at the New Britain residence, and
to ask a question targeting the associated risks.
   Similarly, we are not persuaded by the defendant’s
effort to distinguish his case from State v. Smith, supra,
149 Conn. App. 149. The defendant points out that
unlike in that case, the stop and search of his person
did not follow upon a violent incident, and there also
was no evidence of other individuals at or near the
scene where the defendant was searched. Cf. id., 159.
The defendant’s argument misconstrues the situation
here and the potential risks that confronted the police.
Although no evidence was presented at the suppression
hearing of persons who could have accessed weapons
in the defendant’s vehicle, at the time of the search,
the police could not have been similarly certain of their
absence given their lack of knowledge of the scope of
the defendant’s operation, including their discovery of
the previously unknown Cote. It was not unreasonable,
therefore, for them to guard against the risk of actions
by other persons.
  Furthermore, the seeming absence of persons
involved with the defendant did not mitigate the inher-
ent dangers posed by weapons or other dangerous items
to the police who were present during the execution
of the warrant for the search of the defendant’s person.
Cf. United States v. Williams, 181 F.3d 945, 954 (8th Cir.
1999) (‘‘[s]imilarly, the officers could not have known
whether other hazardous weapons were present . . .
that could cause them harm if they happened upon
them unexpectedly or mishandled them in some way’’
[footnote omitted]). The court’s conclusion that Ben-
nett’s question fell within the public safety exception to
the requirements of Miranda was legally and logically
supported by the evidence before the court in connec-
tion with the motion to suppress. The court, therefore,
did not err in denying the defendant’s motion to sup-
press the defendant’s response to Bennett’s question
and the cocaine discovered as a result thereof.6
                            II
   The defendant’s second claim is that the court abused
its discretion by admitting uncharged misconduct evi-
dence, namely, Cote’s testimony that the defendant pos-
sessed and moved large amounts of narcotics in the
basement of the New Britain residence, as well as Cote’s
testimony that the defendant compensated him in
cocaine for his services as a handyman. We disagree.
   The following additional facts and procedural history
are relevant to this claim. Before trial, the defendant
filed a motion in limine to exclude uncharged miscon-
duct evidence. At trial, outside the presence of the jury,
the prosecutor made an offer of proof whereby Cote
would distinguish his own living space from that of the
defendant and Janna Forsythe, the defendant’s girl-
friend, and would describe ongoing activities in the
New Britain residence at the time that the search war-
rant was executed. The court allowed the prosecutor
to make this inquiry on voir dire, and Cote testified that
he ventured downstairs to the basement of the New
Britain residence, where he observed the defendant,
Forsythe, and others with large amounts of marijuana
and cocaine. He explained that he had observed this
basement activity on approximately ten or twelve
occasions.
  The court then ruled that this testimony was admissi-
ble under § 4-5 of the Connecticut Code of Evidence.
In articulating its ruling, the court explained that the
evidence was admissible to show a common plan or
scheme, and also the defendant’s knowledge that nar-
cotics were present in the New Britain residence. The
court asked the prosecutor whether he was planning
to offer testimony from Cote that the defendant paid
him in cocaine for his services as a handyman. The
prosecutor answered that the evidence was probative
of the defendant’s access to the quantity required for
payment, and by extension, of his knowledge and
sources of it. After confirming with the prosecutor that
he planned to provide evidence of drugs discovered
during the search of the basement of the New Britain
residence, the court clarified both of its rulings. The
court explained that Cote’s testimony regarding his
observations of the defendant and large quantities of
drugs was admissible both to prove the defendant’s
knowledge that they were there and his dominion and
control of them. The court further explained that Cote’s
testimony that the defendant had compensated him in
cocaine for his services was admissible ‘‘for the reasons
stated’’ and also to complete the story of the crime and
to put it in the context of contemporaneous events.
The court found that the probative value of all of the
disputed evidence outweighed any prejudicial effect it
might have.
  Before the jury, Cote testified consistently with the
offer of proof, adding further that he was a cocaine
addict himself. The trial court also gave a limiting
instruction to the jury with respect to all the uncharged
misconduct evidence.
   ‘‘The standard of review is clear. The admission of
evidence of prior uncharged misconduct is a decision
properly within the discretion of the trial court. . . .
[E]very reasonable presumption should be given in
favor of the trial court’s ruling. . . . [T]he trial court’s
decision will be reversed only where abuse of discretion
is manifest or where an injustice appears to have been
done.’’ (Internal quotation marks omitted.) State v.
Franko, 142 Conn. App. 451, 459, 64 A.3d 807, cert.
denied, 310 Conn. 901, 75 A.3d 30 (2013).
   ‘‘As a general rule, evidence of prior misconduct is
inadmissible to prove that a criminal defendant is guilty
of the crime of which the defendant is accused. . . .
On the other hand, evidence of crimes so connected
with the principal crime by circumstance, motive,
design, or innate peculiarity, that the commission of
the collateral crime tends directly to prove the commis-
sion of the principal crime, is admissible. The rules of
policy have no application whatever to evidence of any
crime which directly tends to prove that the accused
is guilty of the specific offense for which he is on trial.
. . . [Our Supreme Court has] developed a two part
test to determine the admissibility of such evidence.
First, the evidence must be relevant and material to at
least one of the circumstances encompassed by the
exceptions [set forth in § 4-5 (b) [now (c)] of the Con-
necticut Code of Evidence]. . . . Second, the probative
value of the evidence must outweigh its prejudicial
effect. . . . Because of the difficulties inherent in this
balancing process, the trial court’s decision will be
reversed only whe[n] abuse of discretion is manifest or
whe[n] an injustice appears to have been done. . . .
On review by this court, therefore, every reasonable
presumption should be given in favor of the trial court’s
ruling. . . . In determining whether there has been an
abuse of discretion, the ultimate issue is whether the
court could reasonably conclude as it did.’’ (Citation
omitted; footnote omitted; internal quotation marks
omitted.) Id., 459–60.
  Section 4-5 (c) of the Connecticut Code of Evidence
refers to three relevant exceptions to the general rule
against admitting evidence of prior misconduct to prove
that a criminal defendant is guilty of the crime of which
he is accused, all of which find support in our cases.
‘‘Evidence of other crimes, wrongs or acts of a person
is admissible . . . to prove . . . common plan or
scheme . . . knowledge . . . or an element of the
crime . . . .’’ Conn. Code Evid. § 4-5 (c); see State v.
Randolph, 284 Conn. 328, 342, 933 A.2d 1158 (2007)
(common plan or scheme); State v. Fredericks, 149
Conn. 121, 124, 176 A.2d 581 (1961) (knowledge). A
fourth relevant exception to the general rule against
prior misconduct evidence, not listed in § 4-5, is that
such evidence is admissible to complete the story of
the charged crime. State v. Jenkins, 24 Conn. App. 330,
336, 588 A.2d 648, cert. denied, 219 Conn. 903, 593 A.2d
132 (1991).7
   ‘‘Evidence of uncharged misconduct, although inad-
missible to prove a defendant’s bad character or propen-
sity to engage in criminal behavior, is admissible [t]o
prove the existence of a larger plan, scheme, or conspir-
acy, of which the crime on trial is a part. . . . To prove
the existence of a common scheme or plan, each crime
must be an integral part of an overarching plan explicitly
conceived and executed by the defendant or his confed-
erates. . . . Evidence of such a plan is relevant to the
charged crime because it bears on the defendant’s
motive, and hence the doing of the criminal act, the
identity of the actor, and his intention, where any of
these is in dispute.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Randolph, supra, 284
Conn. 342. ‘‘In . . . true common scheme or plan cases,
the nature of the uncharged misconduct and the
charged crime, or the existence of connecting evidence,
reveal a genuine connection between the crimes in the
defendant’s mind.’’ (Internal quotation marks omitted.)
Id., 343.
   ‘‘[E]vidence of other offenses may be relevant to
prove guilty knowledge, but the evidence must be so
related in time, place and circumstance to the offense
charged as to have substantial probative value in the
determination of guilt. . . . The determinative ques-
tion is whether the circumstances in the particular case
form a basis for a sound inference as to the guilty
knowledge of the accused in the transaction under
inquiry.’’ (Citations omitted.) State v. Fredericks, supra,
149 Conn. 124–25.
   ‘‘Furthermore, evidence of uncharged misconduct
may come into evidence to complete the story of the
crime on trial by placing it in the context of nearby and
nearly contemporaneous happenings.’’ (Internal quota-
tion marks omitted.) State v. Jenkins, supra, 24 Conn.
App. 336.
                            A
  The first proffered section of testimony, which con-
sisted of Cote’s description of his observation, on sev-
eral occasions, of the defendant and others in the
basement of the New Britain residence with large quan-
tities of drugs, was admitted as evidence of the defen-
dant’s common plan or scheme to possess narcotics
with the intent to sell them, of his knowledge that drugs
were present in the New Britain residence, and of his
dominion and control over the drugs alleged in the
information. The court did not abuse its discretion by
admitting this testimony for any of the purposes stated
in its ruling.
   Cote’s testimony about seeing the defendant with
large amounts of drugs was admissible to prove the
defendant’s common scheme or plan to possess narcot-
ics with the intent to sell them. Cote’s observations were
relevant to prove that the defendant had concocted and
was engaged in such a common scheme because their
repeated nature, and the significant quantities of narcot-
ics involved, tended to make it more probable that the
defendant did not possess the drugs for which he was
charged merely as a casual user, but rather as a part
of an ongoing, profit driven sales operation. The acts
described in Cote’s testimony, combined with the
charged offenses, therefore comprise ‘‘integral part[s]
of an overarching plan explicitly conceived and exe-
cuted by the defendant.’’ (Internal quotation marks
omitted.) State v. Randolph, supra, 284 Conn. 342.
   This testimony also was admissible to prove the
defendant’s knowledge that the narcotics he was
charged with possessing were present in the New Brit-
ain residence. Cote’s testimony was relevant for this
purpose because that testimony placed the defendant
in regular proximity to narcotics in the same locations
as those he was charged with possessing, over a period
of months preceding the execution of the warrant. This
association tended to make it more probable that the
defendant was similarly aware of the seized narcotics,
and formed a basis for a sound inference as to the guilty
knowledge of the accused in the offense under inquiry.
See State v. Fredericks, supra, 149 Conn. 124–25. Such
knowledge, in turn, tended to make it more probable
that the defendant intended to possess the drugs with
the intent to sell them. See General Statutes § 21a-278
(b) (listing ‘‘intent to sell or dispense’’ as element
required for conviction); State v. Sanchez, 75 Conn.
App. 223, 243–44, 815 A.2d 242 (quantity of narcotics
discovered in defendant’s possession is probative of
intent to sell), cert. denied, 263 Conn. 914, 821 A.2d
769 (2003).
   Finally, Cote’s testimony about seeing the defendant
with drugs in the New Britain residence tended to make
it more probable that the drugs were under the defen-
dant’s dominion and control. Dominion and control
establishes possession, an element of the charged
offenses of possession with intent to sell. See General
Statutes § 21a-278 (b) (listing possession as element
required for conviction); State v. Mangual, 311 Conn.
182, 215, 85 A.3d 627 (2014) (explaining how dominion
and control can establish constructive possession).
Because Cote’s testimony tended to make it more prob-
able that the drugs discovered at the New Britain resi-
dence during the search were under the defendant’s
dominion and control, it also made it more probable
that he possessed them within the meaning of the rele-
vant statutes.
   Cote’s testimony about seeing the defendant with
drugs, therefore, was ‘‘relevant and material to at least
one of the circumstances encompassed by the excep-
tions [set forth in § 4-5 (b) [now (c)] of the Connecticut
Code of Evidence]’’; (internal quotation marks omitted)
State v. Franko, supra, 142 Conn. App. 460; indeed, it
was relevant to all of the exceptions for which it was
offered. Furthermore, the court did not abuse its discre-
tion by finding that the probative value of the testimony
outweighed the risk of undue prejudice. As explained
previously in this opinion, the evidence was admissible
under several exceptions to the rule against prior mis-
conduct evidence as substantive evidence of guilt. The
evidence established that the defendant not only was
aware of significant quantities of narcotics on his prop-
erty on a regular basis, but also that he, in fact, intended
to possess them and sell them. This evidence of intent
with respect to the narcotics described in Cote’s testi-
mony is probative also of the defendant’s intent with
respect to the narcotics seized from the Bristol resi-
dence. Additionally, to prevent any risk that the jury
could have used the evidence for an impermissible pur-
pose, such as drawing a propensity inference,8 the court
gave the jury a limiting instruction with regard to the
uncharged misconduct evidence. Without a contrary
indication, we presume that the jury followed that
instruction. See Stratek Plastic Ltd. v. Ibar, 145 Conn.
App. 414, 419, 74 A.3d 577, cert. denied, 310 Conn. 937,
79 A.3d 890 (2013). ‘‘Because of the difficulties inherent
in this balancing process, the trial court’s decision will
be reversed only whe[n] abuse of discretion is manifest
or whe[n] an injustice appears to have been done.’’
(Internal quotation marks omitted.) State v. Franko,
supra, 142 Conn. App. 460. We cannot discern any abuse
of discretion in the trial court’s finding that the proba-
tive value of the evidence in the form of Cote’s testi-
mony about the defendant’s activities in the New Britain
residence outweighed the risk of undue prejudice to
the defendant resulting from such evidence.
   We conclude, therefore, that the court did not abuse
its discretion in admitting Cote’s testimony relating to
his observations of the defendant in the basement of
the New Britain residence on ten to twelve occasions
with large quantities of narcotics.
                             B
   The second proffered section of testimony, in which
Cote disclosed that the defendant had paid him with
cocaine in exchange for Cote’s services as a handyman,
was admitted to prove the defendant’s common plan
or scheme to possess narcotics with the intent to sell
them, his knowledge that such narcotics were present
in the New Britain residence, his dominion and control
of them, and to complete the story of the crime by
placing it in the context of contemporaneous events.
The court did not abuse its discretion by admitting the
testimony for any of these purposes.
   The court reasonably concluded that Cote’s testi-
mony was admissible to prove the defendant’s common
plan or scheme to possess narcotics with the intent to
sell them. Cote’s testimony provided evidence that the
defendant was engaged in a continuing drug sales opera-
tion in the New Britain residence. Cote’s testimony also
described actual narcotics transactions between the
defendant and Cote. These facts in turn made it more
probable that there was a genuine connection between
the crimes in the defendant’s mind; see State v. Ran-
dolph, supra, 284 Conn. 343; that is, the defendant’s acts
of compensating Cote in cocaine were the defendant’s
method of ensuring the maintenance and upkeep of
the New Britain residence, which he used to store and
prepare narcotics for his illegal business.
   The court also reasonably concluded that Cote’s testi-
mony was admissible to prove the defendant’s knowl-
edge that narcotics were present in his New Britain
residence. In previous opinions, we have allowed testi-
mony of uncharged, prior drug transactions to be admit-
ted under exceptions to the general rule prohibiting
other misconduct evidence, including proof of a defen-
dant’s relevant knowledge. For example, in State v.
Webster, 127 Conn. App. 264, 285, 13 A.3d 696 (2011),
rev’d on other grounds, 308 Conn. 43, 60 A.3d 259 (2013),
the prosecution elicited the testimony of a witness that
the defendant had sold her cocaine on occasions pre-
ceding the one that precipitated the charged offenses.
In Webster, this court concluded that ‘‘[i]t belies logic
and a rational view of the evidence to suggest that
the existence of a drug-selling agreement between the
defendant and [the witness] did not tend to explain
what had occurred; the evidence tended to make it
more likely that the defendant had knowledge of the
cocaine in his possession and that he intended to sell
it to [the witness] in the manner alleged by the state.’’
Id. Similarly, in State v. Orellana, 89 Conn. App. 71, 87,
872 A.2d 506, cert. denied, 274 Conn. 910, 876 A.2d 1202
(2005), this court concluded that evidence of past drug
sales to a witness was relevant to prove that the defen-
dant knew that there was heroin in his automobile and
that he intended to sell it to the witness. Likewise, in
the present case, the defendant’s bartering of cocaine
in exchange for Cote’s handyman services was relevant
to show that the defendant was aware of the narcotics
stored and used in the New Britain residence, which
knowledge in turn made it more probable that he
intended to possess them with the intent to distribute
and sell them.
   Cote’s testimony also was admissible to demonstrate
the defendant’s dominion and control of the narcotics
seized from the New Britain residence during the April
5, 2011 search. The defendant was convicted of posses-
sion with intent to sell narcotics and of possession
with intent to sell marijuana in connection with the
contraband seized from the New Britain residence. See
General Statutes § 21a-278 (b). ‘‘[T]o prove illegal pos-
session of a narcotic substance, it is necessary to estab-
lish that the defendant knew the character of the
substance, knew of its presence and exercised domin-
ion and control over it. . . . [When] . . . the [narcot-
ics are] not found on the defendant’s person, the state
must proceed on the theory of constructive possession,
that is, possession without direct physical contact. . . .
[When] the defendant is not in exclusive possession of
the premises where the narcotics are found, it may not
be inferred that [the defendant] knew of the presence
of the narcotics and had control of them, unless there
are other incriminating statements or circumstances
tending to buttress such an inference.’’ (Internal quota-
tion marks omitted.) State v. Mangual, supra, 311 Conn.
215. The state was required to prove such circum-
stances in this case because the defendant was not in
exclusive possession of the New Britain residence; as
the police discovered on arrival, Cote also was living
there. Cote’s testimony that the defendant had given
him cocaine in exchange for his services was therefore
relevant to prove the defendant’s dominion and control
of the charged substances because it evoked circum-
stances tending to buttress an inference that the defen-
dant exercised dominion and control over them. See id.
Cote testified that the defendant physically possessed a
narcotic, cocaine, in the New Britain residence on the
occasions when he paid cocaine to Cote. Cote’s testi-
mony tended to make it more probable that, notwith-
standing the fact that Cote occupied a portion of the
New Britain residence, the drugs seized pursuant to the
warrant belonged to the defendant.
   Finally, the testimony was admissible to complete
the story of the crime on trial by placing it in the context
of nearby and nearly contemporaneous happenings. See
State v. Jenkins, supra, 24 Conn. App. 336. The evidence
that the defendant bartered the cocaine in exchange
for Cote’s services tended to make it more probable
that the purpose of the narcotics discovered in the New
Britain residence was commercial rather than personal.
  The court reasonably concluded that Cote’s testi-
mony that the defendant paid him in cocaine for his
services as a handyman at the New Britain residence
therefore was relevant and material to several of the
exceptions to the general bar against admitting prior
misconduct evidence. See State v. Franko, supra, 142
Conn. App. 459–60. Cote’s testimony was probative of
the defendant’s intent with respect to the narcotics in
the New Britain residence, the defendant’s possession
of and intent to sell or distribute them, and the defen-
dant’s relationship with Cote. Additionally, the court
did not abuse its discretion in finding that the probative
value of the evidence provided by Cote about the barter
transactions outweighed any possible risk to the defen-
dant of undue prejudice. See id., 460. Accordingly, the
court did not abuse its discretion in admitting the tes-
timony.
                            III
  The defendant also claims that the court erred in
denying his motion to suppress evidence and in applying
the independent source doctrine to evidence observed
during a search that violated his rights under the fourth
and fourteenth amendments to the federal constitution.
He argues that the court’s finding that the officers at
the Bristol residence did not share any information
about it with the officers obtaining the warrant was
clearly erroneous, and that information from the scene
informed the decision to obtain, and contents of, the
warrant. We disagree.
   The following additional facts and procedural history
are relevant. In the defendant’s amended motion to
suppress, he claimed that the police exceeded the scope
of a legitimate protective sweep of the Bristol residence,
and, therefore, any evidence seized during that search
had to be suppressed. As noted, after the hearing on
the defendant’s motion, the court found that on arriving
at the Bristol residence, the police looked into each
room and closet in the apartment to ensure that evi-
dence was not destroyed before the search warrant
could be signed and delivered to the Bristol residence.
Finding no one inside, the police remained in the Bristol
residence while they waited for the search warrant to
arrive. While they were waiting, however, the police
searched the entire Bristol residence to locate and pho-
tograph contraband. The first time stamp from a photo-
graph taken from inside the Bristol residence indicates
that the photograph was taken at 8:41 p.m. Ennis, a
department social worker, testified that the police
called her at 9:12 p.m. to inform her that the defendant’s
home had been searched and that narcotics had been
found, and that someone from the department should
be dispatched to retrieve the defendant’s child, who was
present. However, although the police photographed
items inside the apartment before the search warrant
arrived, they did not seize or remove anything until it
did. Furthermore, the court found that the police sought
the search warrant for the Bristol residence because
Cote had informed them that he had seen a gun and
cocaine in the defendant’s possession there. No infor-
mation collected at the scene was included in the appli-
cation for the warrant except for a description of the
outside of the Bristol residence. The warrant was signed
at 9:29 p.m. that evening and delivered to the Bristol
residence shortly afterward.
   The court concluded that neither the protective
sweep doctrine nor exigent circumstances supported
the police’s warrantless entries into and searches of
the Bristol residence. The court further concluded, how-
ever, that the subsequent search and seizure of items
in the apartment, made after the warrant was obtained,
was valid under the independent source doctrine.
  ‘‘[O]ur standard of review of a trial court’s findings
and conclusions in connection with a motion to sup-
press is well defined. A finding of fact will not be dis-
turbed unless it is clearly erroneous in view of the
evidence and pleadings in the whole record . . . .
[When] the legal conclusions of the court are chal-
lenged, we must determine whether they are legally and
logically correct and whether they find support in the
facts set out in the [trial court’s] decision . . . .’’ (Inter-
nal quotation marks omitted.) State v. Marrero-Alejan-
dro, 159 Conn. App. 376, 392, 122 A.3d 272, cert. granted
on other grounds, 319 Conn. 934, 125 A.3d 207 (2015).
   ‘‘It is axiomatic that [t]he Fourth Amendment, made
applicable to the States by way of the Fourteenth
Amendment . . . guarantees [t]he right of the people
to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.
Time and again, [the United States Supreme] Court has
observed that searches and seizures conducted outside
the judicial process, without prior approval by judge
or magistrate, are per se unreasonable under the Fourth
Amendment—subject only to a few specifically estab-
lished and well delineated exceptions.’’ (Internal quota-
tion marks omitted.) State v. Nash, 278 Conn. 620, 631,
899 A.2d 1 (2006). The remedy for searches and seizures
that violate the fourth amendment is suppression of
evidence ‘‘if it is found to be the fruit of prior police
illegality.’’ (Internal quotation marks omitted.) State v.
Milotte, 95 Conn. App. 616, 620, 897 A.2d 683 (2006),
appeal dismissed, 281 Conn. 612, 917 A.2d 25 (2007)
(certification improvidently granted); see Mapp v. Ohio,
367 U.S. 643, 655, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961).
  Nevertheless, ‘‘[i]t is well recognized that the exclu-
sionary rule has no application [where] the [g]overn-
ment learned of the evidence from an independent
source. . . . Independent source, in the exclusionary
rule context, means that the tainted evidence was
obtained, in fact, by a search untainted by illegal police
activity. . . . The doctrine is based on the premise that
the interest of society in deterring unlawful police con-
duct and the public interest in having juries receive all
probative evidence of a crime are properly balanced by
putting the police in the same, not a worse, position
[than] they would have been in if no police error or
misconduct had occurred. . . . In the case of a search
conducted pursuant to a search warrant, [t]he two ele-
ments that must be satisfied to allow admission [under
the independent source doctrine] are: (1) the warrant
must be supported by probable cause derived from
sources independent of the illegal entry; and (2) the
decision to seek the warrant may not be prompted by
information gleaned from the illegal conduct.’’ (Cita-
tions omitted; emphasis in original; internal quotation
marks omitted.) State v. Joyce, 243 Conn. 282, 289–290,
705 A.2d 181 (1997), cert. denied, 523 U.S. 1077, 118 S.
Ct. 1523, 140 L. Ed. 2d 674 (1998).
   Particularly illuminating is the case of Murray v.
United States, 487 U.S. 533, 541, 108 S. Ct. 2529, 101 L.
Ed. 2d 472 (1988), in which the United States Supreme
Court held that the independent source doctrine applied
to evidence initially observed in plain view during an
illegal entry and search but not physically seized until
the officers returned with a valid warrant. In Murray,
federal agents had been surveilling the defendant and
a coconspirator as a result of information from infor-
mants. Id., 535. The agents saw them drive a truck and
a camper into a warehouse in Boston. Id. The agents
saw other individuals with a tractor-trailer rig and a
long container, and the defendant and his coconspirator
turned their own vehicles over to other drivers. Id. The
agents then arrested the other drivers and searched the
vehicles, which were found to contain marijuana. Id.
The agents then broke into the warehouse and
observed, but did not touch, several burlap covered
bales that later were discovered to contain marijuana.
Id. The agents left the warehouse and did not enter it
again until they had obtained a warrant, which did not
mention the initial entry into the warehouse and did
not rely on any observations they made while they were
inside the warehouse. Id., 536. After obtaining the war-
rant, the agents reentered the warehouse and seized
the marijuana and other incriminating evidence. The
Supreme Court held that the exclusionary rule did not
apply to the marijuana, notwithstanding its discovery
during the initial, unlawful entry: ‘‘Knowledge that the
marijuana was in the warehouse was assuredly acquired
at the time of the unlawful entry. But it was also
acquired at the time of entry pursuant to the warrant,
and if that later acquisition was not the result of the
earlier entry there is no reason why the independent
source doctrine should not apply. Invoking the exclu-
sionary rule would put the police (and society) not
in the same position they would have occupied if no
violation occurred, but in a worse one.’’ (Emphasis in
original.) Id., 541.
  As a preliminary matter, we reject the defendant’s
argument that the court’s factual finding that the offi-
cers at the Bristol residence did not share any informa-
tion about it with the officers obtaining the warrant
was clearly erroneous. The defendant points out that
Bennett, who was at the Bristol residence, admitted
that he was in contact with state police Trooper Brian
Marino, the task force member sent to obtain the war-
rant, throughout the day, but that Bennett claimed not
to have shared any information about the Bristol resi-
dence. Marino, on the other hand, testified that Bennett
described for him the outside of the Bristol residence.
The defendant claims that this testimony is inconsistent
in that ‘‘one officer acknowledges a dialogue about [the
Bristol residence] with officers onsite while [another]
denies it.’’ As the defendant concedes, however, this
discrepancy does not relate to the interior of the Bristol
residence, and as such, it does not undermine the
court’s factual finding. The defendant did not claim,
however, that the exterior of the Bristol residence was
hidden, or that it otherwise was screened from public
view, so the discrepancy, if any, related to a description
that could have been provided by any member of the
public. The court, in any event, was free to disregard
whatever marginal impeachment value this alleged dis-
crepancy in testimony presented. See State v. Marcisz,
99 Conn. App. 31, 36, 913 A.2d 436 (‘‘[i]t is the [finder
of fact’s] exclusive province to weigh the conflicting
evidence and to determine the credibility of witnesses’’
[internal quotation marks omitted]), cert. denied, 281
Conn. 922, 918 A.2d 273 (2007). Its finding, therefore,
was not clearly erroneous in view of the evidence and
the pleadings in the whole record.
  We further conclude that the evidence seized from the
Bristol residence under the search and seizure warrant
should not be suppressed because the independent
source doctrine was satisfied.
   The court’s findings satisfy the first prong of the test,
which requires that the warrant be supported by proba-
ble cause derived from sources independent of the ille-
gal entry. See State v. Joyce, supra, 243 Conn. 290. The
court found that the warrant for the Bristol residence
was supported by the results of the search of the New
Britain residence, as well as Cote’s statements that he
had observed a gun and cocaine in the defendant’s
possession at the Bristol residence. The court further
credited Marino’s testimony that the only information
included in the warrant from the scene was a descrip-
tion of the outside of the Bristol residence. Neither
piece of information was derived from the police’s war-
rantless entry and search of the Bristol residence. As
in Murray, therefore, the warrant was supported by
probable cause derived from sources independent of
the illegal entry. See United States v. Murray, supra,
487 U.S. 541.
  The court’s findings also satisfy the second prong of
the test set forth in State v. Joyce, supra, 243 Conn.
290, which requires that the decision to seek the warrant
not have been prompted by information gleaned from
the illegal conduct. The information from the New Brit-
ain residential search and from Cote, and nothing else,
spurred the police’s decision to seek a warrant for the
Bristol residence. This conclusion is bolstered by the
court’s finding that the police were awaiting the arrival
of the warrant when they began photographing the resi-
dence’s contents. As in Murray, the fact that the police
rediscovered or seized any of the same evidence that
they previously had found during their unlawful search
does not change the result if that later acquisition was
not the result of the earlier entry, but, rather, was the
result of the search and seizure under a warrant sup-
ported by probable cause derived from an independent
source. See United States v. Murray, supra, 487 U.S.
541. These requirements were met here. The court
therefore did not err in denying the defendant’s motion
to suppress the evidence seized from the Bristol res-
idence.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     The public safety exception to the requirement of prior Miranda warn-
ings first was articulated in New York v. Quarles, 467 U.S. 649, 653, 104 S.
Ct. 2626, 81 L. Ed. 2d 550 (1984).
   2
     Bennett asked the defendant whether there was anything in his vehicle
that he, Bennett, needed to be concerned about. The defendant responded
that there was cocaine in his vehicle.
   3
     The transcript from the suppression hearing states in relevant part:
   ‘‘[Defense Counsel]: And then you asked him if he had any contraband,
correct?
   ‘‘[Bennett]: Yes, sir. . . .’’
   4
     Furthermore, even if Bennett had used the word contraband in his ques-
tion to the defendant, the United States Court of Appeals for the Second
Circuit concluded in United States v. Newton, 369 F.3d 659, 679 (2d Cir.),
cert. denied, 543 U.S. 947, 125 S. Ct. 371, 160 L. Ed. 2d 262 (2004), that
‘‘[a]lthough [the arresting officer’s] inquiry about ‘contraband’ did not specifi-
cally refer to firearms, the term plainly encompassed such items.’’ Though
the word frequently refers to illegal substances, in situations such as the
one faced by the officers in the present case, it clearly also includes weapons
and other items that pose a physical threat. ‘‘[A] question need not be posed
as narrowly as possible, because [p]recision crafting cannot be expected in
the circumstances of a tense and dangerous arrest. . . . Thus, a question
that plainly encompasses safety concerns, but is broad enough to elicit other
information, does not necessarily prevent application of the public safety
exception when safety is at issue and context makes clear that the question
primarily involves safety.’’ (Citation omitted; internal quotation marks omit-
ted.) United States v. Estrada, supra, 430 F.3d 612.
   5
     See footnote 4 of this opinion.
   6
     We note that even if we assume arguendo that Bennett’s question did
not fall within the public safety exception, the defendant would not necessar-
ily be entitled to suppression of the physical evidence discovered as a result
of his response. United States v. Patane, 542 U.S. 630, 633–634, 124 S. Ct.
2620, 159 L. Ed. 2d 667 (2004) (holding that fruit of the poisonous tree
doctrine does not apply to physical evidence obtained as a result of Miranda
violations); see also State v. Mangual, 311 Conn. 182, 188 n.5, 85 A.3d 627
(2014) (‘‘We also note that the defendant asserts, in passing, that the police
likely would not have discovered the heroin hidden in the hairspray can if
the defendant had not alerted the police to its existence. The defendant,
however, has raised no claim that the heroin itself should be suppressed
as a fruit of the Miranda violation. Indeed, a statement that is obtained in
violation of Miranda does not require suppression of the physical fruits of
the suspect’s unwarned but otherwise voluntary statements.’’).
   7
     Our Supreme Court has stated that ‘‘misconduct evidence may be used
to complete the story of the charged crime by placing it in the context of
nearby and nearly contemporaneous happenings.’’ (Internal quotation marks
omitted.) State v. Ali, 233 Conn. 403, 427, 660 A.2d 337 (1995).
   8
     See Conn. Code Evid. § 4-5 (a) (‘‘[e]vidence of other crimes, wrongs or
acts of a person is inadmissible to prove the bad character, propensity, or
criminal tendencies of that person’’); State v. Kantorowski, 144 Conn. App.
477, 486, 72 A.3d 1228 (‘‘[e]vidence of a defendant’s uncharged misconduct
is inadmissible to prove that the defendant committed the charged crime
or to show the predisposition of the defendant to commit the charged crime’’
[internal quotation marks omitted]), cert. denied, 310 Conn. 924, 77 A.3d
141 (2013).